Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered April 16, 2001, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant failed to establish that he had a legitimate expectation of privacy in the stolen printer. Thus, he lacked standing to challenge the validity of the search of the printer (see People v Ramirez-Portoreal, 88 NY2d 99, 108-109; People v Walker, 192 AD2d 734, 735; People v Jaime, 171 AD2d 884, 885; People v Metz, 168 AD2d 515, 516).
The defendant’s remaining contentions are without merit. Smith, J.P., McGinity, Luciano and Crane, JJ., concur.